                                                         United States District Court
                                                        Central District of California
                                                                                                                                            JS-3

  UNITED STATES OF AMERICA vs.                                              Docket No.            CR 18-532-PSG

 Defendant            DANIEL MEDINA                                         Social Security No. 4      2     5     3
 akas: None                                                                (Last 4 digits)




                                                                                                                  MONTH      DAY     YEAR
            In the presence ofthe attorney for the government, the defendant appeared in person on this date.          06     03       19


  COUNSEL                                                               DFPD Pedro Castillo
                                                                           (Name of Counsel)

    PLEA             ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
  FINDING            There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses)o£

                     Bank Fraud,in violation of Title 18 U.S.C.§ 1344(2), as charged in Count 1 of the Indictment.

 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM              Pursuant to the Sentencing Refor►n Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER             custody of the Bureau of Prisons to be imprisoned for a term of:



12 months and 1 day.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $255,088 pursuant to Title 18
U.S.C. § 3663A to victims) as set forth in a separate victim list prepared by the Probation Office which
this Court adopts, and which reflects the Court's determination of the amount of restitution due to each
victim(s). The victim list, which shall be forwarded to the fiscal section of the Clerk's Office, shall remain
confidential to protect the privacy interests of the victim(s).

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
defendant's gross monthly income but not less than $ 25, whichever is greater, shall be made during the
period of supervised release and shall begin 90 days after the commencement of supervision. Nominal
restitution payments are ordered as the Court finds that the defendant's economic circumstances do not
allow for either immediate or future payment of the amount ordered.


CR-104 (wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page ]
 USA vs.    DANIEL MEDiNA                                 Docket No.:   CR 18-532-PSG

Pursuant to Title 18 U.S.C. § 3612(~(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default and
delinquency pursuant to Title 18 U.S.C. § 3612(g).

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two
years under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10, including the conditions of probation and supervised
        release set forth in Section III of General Order 18-10.
2.      During the period of community supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
3.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name,nor shall the defendant use, any name other than his true legal name without the prior
        written approval of the Probation Officer.
4.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
5.      The defendant shall apply all monies received from income tax refunds to the outstanding
        Court-ordered financial obligation. In addition,the defendant shall apply all monies received from
        lottery winnings,inheritance,judgments and any anticipated or unexpected financial gains to the
        outstanding Court-ordered financial obligation.
6.      The defendant shall submit his or her person, property, house, residence, vehicle, papers,
        computers as defined in Title 18 U.S.C.§ 1030(e)(1),cell phones,other electronic communications
        or data storage devices or media, office, or other areas under the defendant's control, to a search
        conducted by a United States Probation Officer or law enforcement officer. Failure to submit to
        a search may be grounds for revocation. The defendant shall warn any other occupants that the
        premises may be subject to searches pursuant to this condition. Any search pursuant to this
        condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
        suspicion that the defendant has violated a condition of his supervision and that the areas to be
        searched contain evidence of this violation.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons at or before 12 noon, on July 8, 2019. In the absence of such designation, the defendant shall
report on or before the same date and time, to the United States Marshal located at the Roybal Federal
Building, 255 East Temple Street, Los Angeles, California 90012.

CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 2
 USA vs.    DANIEL MEDINA                                                    Docket No.:       CR 18-532-PSG

Based on the Government's motion, all remaining counts are ordered dismissed.

The Court recommends that the defendant be designated to a Southern California facility.

The defendant is advised of the right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    ~C~~
           Date                                                   U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commihnent Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court



                           ~O~                              By
           Filed Dat                                              Deputy Clerk




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
 USA vs.      DANIEL MEDINA                                                          Docket No.:     CR 18-532-PSG


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
  1.   The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation      11.   The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and             those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications:
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct,protect thepublicfromfurthercrimesofthedefendant;
       unanticipated change;                                                         and provide the defendant with needed educational or vocational
                                                                                     training, medical care, or other correctional treatment in the most
                                                                                     effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                               Page 4
            The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, ]996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(I)(F).

         The defendant must notify the Court (through the Probation Office) and. the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under l 8 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SAI~ICTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecun iary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               Jl~DG1~1ENT &PROBATION/COMMITMENT ORDER                                                      Page 5
 USA v~.      DANIEL MEDINA                                                     Docket No.:       CR 18-532-PSG




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd l0/I8)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 6
